104 F.3d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael OVERTON, Plaintiff-Appellant,v.Ron KRAMER, Associate Warden;  Counselor Browne,Correctional Counselor II;  Counselor Eckles,Correctional Counselor I, Defendants-Appellees.
No. 96-15652.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 20, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Michael Overton, a California state prisoner, appeals pro se the district court's summary judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action alleging that he was improperly placed in administrative segregation and that he was denied exercise during the five months he remained in segregation, which caused him to become mentally ill.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo the district court's grant of summary judgment.  See Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam).  After conducting a de novo review of the record, we affirm for the reasons set forth in the magistrate judge's findings and recommendations filed on January 29, 1996, and adopted by the district court on March 14, 1996.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Overton's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal